
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 90
        [WT Docket No. 11-69; Report No. 2970]
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
        
          SUMMARY:
          In this document, Petition for Reconsideration and/or a Petition for Clarification (Petition) has been filed in the Commission's rulemaking proceeding by Chuck Powers, Director, Engineering and Technology Policy, on the behalf of Motorola Solutions Inc.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before January 2, 2013. Replies to an opposition must be filed on or before January 14, 2013.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Tim Maguire, Wireless Telecommunications Bureau, 202-418-2155, tim.maguire@fcc.gov mailto:tim.maguire@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of Commission's document, Report No.2970, released November 29, 2012. The full text of Report No. 2970 is available for viewing and copying in Room CY-B402, 445 12th Street SW., Washington, DC or may be purchased from the Commission's copy contractor, Best Copy and Printing, Inc. (BCPI) (1-800-378-3160). The Commission will not send a copy of this Notice pursuant to the Congressional Review Act, 5 U.S.C. 801(a)(1)(A), because this Notice does not have an impact on any rules of particular applicability.
        
          SUBJECT:

           Amendment of Part 90 of the Commission's Rules to Permit Terrestrial Trunked Radio (TETRA) Technology; Request by the TETRA Association for Waiver of §§ 90.209, 90.210 and 2.1043 of the Commission's rules, published at 77 FR 61535, October 10, 2012, in WT Docket No. 11-69, and published pursuant to 47 CFR 1.429(e) of the Commission's rules. See also 47 CFR 1.4(b)(1).
          
            Number of Petitions Filed: 1.
          
        
        
          Federal Communications Commission.
          Marlene H. Dortch,
          Secretary.
        
      
      [FR Doc. 2012-30484 Filed 12-17-12; 8:45 am]
      BILLING CODE 6712-01-P
    
  